Citation Nr: 0624058	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  05-03 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a stress fracture of the right inferior pubic ramus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel

INTRODUCTION

The appellant served in the Army National Guard.  Her service 
included, among other things, a period of active duty for 
training (ACDUTRA) from January to July 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision by the RO.  By that 
decision, the RO, in pertinent part, granted service 
connection for residuals of a stress fracture of the right 
inferior pubic ramus and assigned a 10 percent evaluation 
therefor.  On appeal, the appellant seeks a higher 
evaluation.

In May 2006, the appellant testified at hearing held via 
video conference before the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing has been associated with 
the claims file.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the appellant if further 
action is required on her part.


REMAND

The appellant has complained of discomfort in the vicinity of 
her right pelvis since February 2003, while serving on 
ACDUTRA.  A bone scan at that time revealed findings 
consistent with a stress fracture of the right inferior pubic 
ramus.

In December 2003, VA arranged to have the appellant examined 
for purposes of determining whether she had residual 
disability related to the stress fracture noted in service.  
On clinical evaluation, it was noted that she had some mild 
pubic rami tenderness bilaterally, that straight leg raising 
on the right caused discomfort in the posterior thigh, and 
that internal rotation of the right hip was limited as 
compared to the left.  A bone scan was ordered, and was found 
to be normal.  After obtaining the results of the scan, the 
examining physician recorded a clinical impression of 
"[r]ight inferior pubic rami stress fracture, healed."  He 
opined that there was no objective evidence of "non-
healing" of the stress fracture or documented residual 
related to the injury in service.  The same physician offered 
similar opinions in August and December 2005, without further 
examination.

The Board has reviewed the reports from the physician who has 
heretofore examined the appellant, and finds that he has 
offered little in the way of a rationale for his conclusions.  
In essence, he has stated only that the stress fracture of 
the right pelvis is now shown to be healed and, therefore, 
that there is no evidence of any residual disability related 
thereto.  No substantive explanation is provided for his 
implicit conclusion that the discomfort and limited motion 
objectively noted on examination are unrelated to the injury 
sustained in service.  Under the circumstances, the Board 
finds that the appellant should be afforded a new 
examination.  A remand is therefore required.  38 C.F.R. 
§ 19.9 (2005).

On remand, the agency of original jurisdiction should 
undertake efforts to ensure that all available relevant 
records of treatment have been obtained for review.  In this 
regard, the Board notes that records of the appellant's VA 
treatment were last obtained in August 2005.  In addition, 
during the hearing held before the undersigned in May 2006, 
she indicated that she had an upcoming appointment for a 
relevant private examination on June 8, 2006.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the appellant to provide releases for 
any new or additional private medical 
evidence that might be relevant to her claim, 
including any records that pertain to the 
private examination for which she was 
reportedly scheduled on June 8, 2006.  If she 
provides appropriate releases, assist her in 
obtaining records from the sources 
identified, following the procedures set 
forth in 38 C.F.R. § 3.159.  Any additional 
evidence received should be associated with 
the claims file.

2.  Obtain copies of records pertaining to 
any VA treatment the appellant has received 
for residuals of the stress fracture of her 
right inferior pubic ramus since August 24, 
2005, following the procedures set forth in 
38 C.F.R. § 3.159.  The evidence obtained, if 
any, should be associated with the claims 
file.

3.  After the foregoing development has been 
completed, arrange to have the appellant 
scheduled for a VA orthopedic examination by 
a physician who has not previously examined 
her.  The examiner should review the claims 
file in connection with the examination, and 
should indicate in the report of the 
examination that the claims file has been 
reviewed.  Any testing deemed necessary 
should be conducted.  The examiner should 
provide detailed medical findings with 
respect to all symptomatology affecting the 
appellant's low back, pelvis, and right lower 
extremity-including any symptomatology 
relating to the soft tissues in those areas-
and should specifically indicate whether it 
is at least as likely as not (i.e., whether 
it is 50 percent or more probable) that any 
of the noted symptomatology can be attributed 
to the injury of the right inferior pubic 
ramus noted in service.  In so doing, the 
examiner should discuss the prior opinions on 
the matter, contained in reports dated in 
December 2003 and August and December 2005.  
If the examiner reaches a conclusion that 
differs from those in prior reports, he or 
she should attempt to reconcile the 
disparity.  A complete rationale should be 
provided.

4.  Thereafter, take adjudicatory action on 
the appellant's claim.  In so doing, consider 
all symptomatology medically attributable to 
the appellant's in-service stress fracture of 
the right inferior pubic ramus, and all 
appropriate diagnostic codes.  Also consider 
whether "staged" ratings are warranted 
pursuant to Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  If any benefit sought 
remains denied, issue a supplemental 
statement of the case (SSOC) to the appellant 
and her representative.  The SSOC should 
contain, among other things, a summary of the 
evidence that has been added to the claims 
file since the time that the last SSOC was 
issued in October 2005, and any additional 
diagnostic codes deemed applicable.

After the appellant and her representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the appellant until she receives 
further notice, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.



This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).

